          Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 1 of 18




                   IN TIIE UNITED STATES DISTRICT COURT
                  FOR THE NORTIIERN DISTⅢ CT OF FLONDA
                              PANAMA CITY DIVISION

IN THE MATTER OF THE SEARCH
OF INFORMAT10N ASSOCIATED
WITH THE CELLULAR DEVICE                     Casc No 5:20可 86‑MJF
ASSIGNED CALL NUMBER(850)
240‑1784 TIIATIS STORED AT A
                                             Filed Under Seal
PREMISES CONTROLLED BY
AT&T


                           AFFIDAVIT IN SUPPORT OF
                AN APPLICAT10N FOR A SEARCH WARRANT
        I,Leon Saddler,being flrst duly s、 vonl,hcreby depose and statc as f0110、 vs:


                 INTRODUCT10N AND AGENT BACKGROUND
         l.    l rnakc this affldavit in support of an application for a scarch warrant


for information associated with a certain cellular telephone, hereinafter referred to

as   the Subject Phone, assigned call number (8 50)240-1784, that is stored at premises

controlled by AT&T, a wireless telephone service provider headquartered at 1 1760

US Highway 1, STE 600, North Palm Beach, Florida,22408. The Subject Phone

was assigned the phone number (850) 240-1784 and was subscribed to Giovanna

Alvarez ("Alvarez") between January I ,2020, and May 21,2020. On or about May

21    2020, your affiant seized his cellular phone from Alvarez after obtaining         a


warrant from a military magistrate at Tyndall Air Force Base. Your affiant does not

seek authorization to search the contents   ofthe Subject Phone. The information to
        Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 2 of 18




be searched is described in the following paragraphs and in Attachment              A.   This

affidavit is made in support of an application for a search warrant under     18 U.S.C. $


2703(cX1)(A)     to require AT&T to      disclose   to the   govemment copies        of   the

information further described in Attachment    B. I have been informed by another
law enforcement officer that AT&T is required keep such records for      a   period of one

year. Consequently, I believe AT&T still has the records I am requesting.

      2.       Your affiant is an investigative and law enforcement officer of the

United States who is empowered by law to conduct investigations of and to make

arrests for offenses enumerated in Titles 18 and 42 of the United States Code. Since

May 2019, your affiant has been a Special Agent with the Air Force Office of Special

Investigations   ("OSI"). Your affiant   is currently assigned to the OSI Detachment

223 atTyndall Air Force Base (TAIB), Florida which is located in Bay County,

Northern District    of Florida. Your affiant received a Bachelor's of Arts                in

Communications from the University at Albany in 2012. Your affiant is currently

pursuing   a   Master's degree   in   Business Administration fiom Florida State

University, which is scheduled to be completed in 2021. Additionally,           I   received

training to be an OSI Special Agent at the United States           Air   Force Special

Investigations Academy (USAFSIA) and the Federal Law Enforcement Training

center (FLETC) located at Glynco, GA. While at FLETC, I attended the I I -week

Criminal Investigator Training Program, where I was trained in various federal law
                                           2
        Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 3 of 18




enforcement techniques and civilian law.     I   then attended the eight week AFOSI

Basic Special Investigators Course, where I was trained in various OSI techniques

and military law, including the execution of search warrants.

      3.    The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufhcient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

      4.    Based on the facts set forth in this affidavit, there is probable cause to

believe that a violation of Title 18, United States Code,, Section 641 (Theft of

Govemment Properry) has been committed by Giovanna Alvarez. There is also

probable cause to believe that Giovanna Alvarez aided and abetted Darien James to

take Govemment owned property from the Tyndall          Air   Force Base on Jantary 24,,

2020 and January 25,2020.

                                 PROBABLE CAUSE

      5.     Giovanna Alvarez ("Alvarez") was indicted by a federal grand jury on

August 4,2020, with one count of Theft of Govemment property, in violation of 18

U.S.C. $ 641. Alvarez and her co-Defendant, Cody Sekela ("Sekela"), were tried

before a federal   jury in October 2020 in       Tallahassee,   Florida. While the jury

convicted Sekela, the jury hung as to Alvarez and a mistrial was declared' Alvarez

is to be tried again on November 30,2020. Alvarez's case is related to the case       of
                                         3
        Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 4 of 18




Dairian James ("D. James"). D. James previously pled guilty to the Theft of

Govemment Property, and cooperated against Alvarez at her          trial. According to D.

James, Alvare     z   arihorizedhim and his father, Stefron James ("S. James"), to take   a


number of items of property that belonged to the U.S.       Air Force. According to D.

James, he, Alvarez, and Sekela also scouted locations on Tyndall       Air Force   Base to

steal property.

      6.     D. James testified that between July 2019 and January 2020, Alvarez

stole an elliptical machine, a treadmill, furniture, generators, a foosball table, and

paint sprayers and transported many of these items to her father, Carlos Alvarez, in

Miami. According to D.          James, .Alvarez told him that she had transported these

items to Miami, where her father and children lived. Carlos Alvarez also testified at

trial, and while he admitted that he received a few damaged generators from Alvarez,

he stated that he never received a foosball table from her.

      7.     S. James also testified at Alvarez's       trial.   S. James had also been

charged with Theft of Govemment Property at the same trial, but was later acquitted.

S. James' defense was that Alvarez had authorized him to take the properfy that he

was charged with stealing. S. James testified that on lune 24,2020,he and his son,

D. James, met Alvarez at Tyndall Air Force Base, which is located near Panama

City, Florida. According to S. James' testimony, Alvarez met him and D. James at

a building which contained recreational equipment. Because the equipment looked
                                              4
        Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 5 of 18




new, and did not appear damaged, S. James specifically asked Alvarez whether it

was okay to take the equipment. Alvarez informed S. James that it was okay for him

to take the equipment because the building containing the recreational equipment

was going to be destroyed and the equipment would be thrown          out. This, in   fact,

was not true based on a number of Air Force personnel that testified at trial, including

Sergeant Randy Aikens. According to Aikens, the equipment was either brand new

or relatively new, and there was no intention to destroy or throw-out the equipment,

and that Alvarez had no authority to allow other individuals to take equipment from

the building.

      8.        According to S. James. Alvarez specifically told him that they could

take a pool table, foosball table, and ping-pong table. The equipment, according to

Sergeant Aikens, had a cumulative value far in excess of $1,000. According to S.

James, Alvarez asked that she be given the foosball         table. According to       the

testimony of both S. James and D. James, Sekela was also present, and asked that he

be given a ping-pong table that was located in the   building.   S. James and D. James

then loaded the pool table, foosball table, and ping-pong table onto a trailer attached

to S. James' truck and transported it to the residence of Sekela. S. James and D.

James both testified that they met Sekela and Alvarez at Sekela's residence, and

unloaded the foosball table and ping pong table. S. James and D. James then took

the pool table to D. James' residence.
                                           5
          Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 6 of 18




       9.     In terms of background of the investigation, on February 2,2020,O51

became aware    of several thefts that had occurred at Tyndall Air Force Base. In

particular, OSI had received   a   complaint that there were industrial cabinets that were

missing. These cabinets were valued by the Air Force in excess of $30,000. OSI

then acquired limited footage from the gate at Tyndall Air Force Base which showed

S. James' truck departing with a trailer containing a pool table, ping-pong table, and

a foosball table. This footage was from the evening of January        24,2020. Directly

behind the truck, the CCTV captured a motorcycle, with a helmeted rider. Although

the video is somewhat grainy, the motorcycle was identical to one owned by Cody

Sekela, who was a known friend of D. James. S. James and D. James later testified

at trial that the helmeted rider was in fact Sekela.

        10.   Additional footage was acquired for the evening ofJanuary 25,2020,

and   it showed S. James truck departing Tyndall Air Force        Base with the reported

missing industrial cabinets in an attached trailer. These cabinets were then taken to

Sekela's residence, where they were divided between S. James, D. James, and

Sekela.   S. James later testified that he and D. James retumed to Tyndall      Air Force

on January 25,2020, to take the cabinets. Because the cabinets looked in good

condition, S. James asked D. James to veriff with Alvarez that it was okay for them

to take the cabinets. According to S. James, he witnessed D. James text Alvarez,

who, according to S. James, confirmed that it was alright to take the cabinets. Your
                                              6
           Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 7 of 18




affiant has previously received Alvarez's phone tolls, and these tolls do not contain

a record   of such   a   text. Consequently, you affiant cannot confirm whether   S. James

was telling the truth, or whether he was making a self-serving statement. D. James

did not recall ever texting Alvarez, but stated that he had previously spoken to

Alvarez about taking the cabinets. D. James stated that Alvarcz was not present on

January 25,2020, when he and S. James took the cabinets.

      11.      According       to S. James, once he leamed that the property was
unlawfully taken, he immediately retumed all of the property to his son. This

included 2 ATVs, a golf cart, a riding lawnmower, and some industrial cabinets. D.

James stored the properly in two storage units. Your affiant confirmed that D. James

rented two storage units on February 6,2020.

      12.      On February 26, 2020, a federal search warrant was executed at the

residence of D. James, and various items of Air Force property were recovered. On

Aprll29,2020, Kaitlin James ("K. James"), the wife of D. James, came to the OSI

Office at Tyndall Air Force Base, and stated that she wanted to give a statement. K.

James thereafter rendered a sworn statement in which she stated that she was aware

that Alvarez had directed and aided her husband to steal Air Force property. She

stated that she was upset after she had read a newspaper article implicating only her

husband and father-in-law (S. James).
        Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 8 of 18




      13.    K. James stated that she overheard many phones calls from Alvarez to

her husband after the criminal investigation began in early February 2020. She

stated that during many ofthese calls, Alvarez sounded inebriated, and that Alvarez

asked her husband to take the entire responsibility for the thefts to "protect her and

her family." K. James heard Alvarez promise D. James that she would write him

letters of recommendation and that she would help find him a job if he was separated

from the Air Force. K. James also texted Alvarez in April 2020, and accused her    of

ruining her husband's career, and asked her to take responsibility for her

involvement. K. James provided a copy of the text to law enforcement. Alv arez

never responded to K. James' text, but did later forward it to D. James.

      14.    K. James also stated that approximately two weeks prior to the search

warrant being executed at her residence (February 26,2020), she and her husband

were sleeping when Alvarez called in the very early morning. According to K.

James, Alvarez was frantic, and asked that     D. James to meet her father, Carlos

Alvarez, because he had driven up from Miami to retum the foosball table due to the

law enforcement investigation. This foosball table was found in D. James' shed

during the search warrant. D. James later confirmed the information provided by K.

James, and stated that he had received a phone call from .Llvarez, and then met

Carlos Alvarez in a residential neighborhood to acquire the foosball table. He stated
           Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 9 of 18




that Carlos Alvarez had driven-up in a Toyota Tundra, and that there was a child

with him. D. James took the foosball table and stored it in his shed.

         15.    Based on information supplied by        K.   James, OSI became aware that

Alvarez may be involved in the thefts. On May 11,2020, in order to ascertain

Alvarez's involvement in the thefts, your affiant falsely informed Alvarez that there

would be a search warrant executed at Sekela's residence. Your affiant wanted

Alvarez to believe the information was true, and that the information was being

extended as a courtesy       to    Alvarez because she was within Sekela's chain of

command. Based on a review of Alvarez' phone records, Alvarez immediately

telephoned Sekela after the meeting. During Alvarez's trial, Alvarez initially denied

calling Sekela, but then admitted that she called him to inform him that if he was

stupid enough to have any Air Force property at his residence, he should get rid-off

it.   She testified that she was   just looking out for people that worked for her.

         16.   On the evening of May 11,2020, based on surveillance from a nearby

business, an individual     in a truck matching the physical description of a truck

belonging     to   Sekela could be observed dumping industrial cabinets         in various

locations near Kraft Avenue in Panama          City.   These cabinets were stolen from the

U.S. Air Force. Although Sekela cannot been seen on the video as it was dark at the

time, D. James testified that Sekela confirmed he had gotten rid-off the cabinets that

they had previously stolen. Your affiant believes that Alvarez tipped Sekela off,
                                               9
         Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 10 of 18




who then discarded much of the property that he had stolen from Tyndall Air Force

Base.

        17.     In July 2020,D. James cooperated with law enforcement and gave     a


statement. D. James stated that Alvarez was approximately a minute ahead of       S.


James' truck as they (S. James and        D.    James   with Sekela following on his
'motorcycle) departed with the recreational equipment on January 24,2020. OSI had

only received approximately 30 seconds of the video from January 24,2020, and

Alvarez's vehicle, which your affiant knows is a silver SW, was not observed on

the   video.   Based on D. James statement, OSI attempted to get more video from the

gate at Tyndall   Air Force. The video was no longer available and had been recorded

over. During her trial, Alvarez denied being at Tyndall that evening, and testified

that she was at home drinking. Your affiant was able to recover some video from

the gate across Highway 98, which shows a blurry image of a silver SLIV leaving

approximately one minute ahead on D. James truck, which had the recreational

equipment in its trailer. However, your affiant cannot state with certainty that the

SW on the video is the same as Alvarez' vehicle, although it            does provide

corroboration to D. James' statement.

        18. As he was cooperating in July 2020, D. James informed law
enforcement that he had stored property that his father returned in early February

2020. He took law enforcement to the storage units and various Air Force property
                                           10
       Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 11 of 18




was recovered, included 2 ATVs, a riding lawn mower, a golf cart, and industrial

cabinets. D. James claimed that he did not immediately retum the stolen property to

law enforcement based on the advice of his military lawyer.

      19.    Your affiant seeks Alvarez's cell tower/sector records to ascertain her

location on the evening of January 24, 2020. Based on the swom statements of S.

James and D. James, Alvarez was present and was only a minute ahead of them as

they departed Tyndall   Air   Force Base with stolen property. Your affiant has

attempted to secure means of evidence to prove Alvarez was present, but to no avail.

You affiant attempted to secure additional video, and was unable to acquire any such

video. Your affiant also attempted to acquire government computer usage records,

but was informed that the information was no longer available. Your affiant did

secure evidence to indicate that Alvarez was present at Tyndall   Air Force Base on

January 24,2020, but this evidence can only show Alvarez was present during the

early day-time hours, and this evidence does not keep a record as to what time

Alvarez would have left the installation. Your affiant knows that   if in fact Alvarez

was home drinking as she claims, her phone would likely be pinging off a different

cell tower based on the location of Alvarez's apartment at that time, which was

approximately a fifteen minute drive from Tyndall Air Force Base.

      20.    In my training and experience, I am aware that AT&T is a company

that provides cellular telephone access to the general public.      I   also know that
                                         11
        Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 12 of 18




providers of cellular telephone service have technical capabilities that allow them to

collect and generate information about the locations of the cellular telephones to

which they provide service, including cell-site data, also known as "tower/face

information" or "cell tower/sector records." Cell-site data identifies the "cell

towers" (i.e., antenna towers covering specific geographic areas) that received a

radio signal from the cellular telephone and, in some cases, the "sector" (i.e., faces

of the towers) to which the telephone connected. These towers are often a half-mile

or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every

call made to or from that device. Accordingly, cell-site data provides an approximate

location of the cellular telephone but is typically less precise than other types of

location information, such as E-911 Phase      II   data or Global Positioning Device

("GPS") data.

       21.   Based on my training and experience,       I know that AT&T   can collect

cell-site data about the Subject Phone. I also know that wireless providers such as

AT&T typically collect and retain cell-site data pertaining to cellular phones to

which they provide service in their normal course of business in order to use this

information for various business-related purposes.

       22.   Based on my training and experience, I know that     AT&T also collects

per-call measurement data, which AT&T also refers to as the "real-time tool"
                                          12
          Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 13 of 18




("RTT"). RTT data estimates the approximate         distance of the cellular device from

a cellular tower based on the speed   with which signals travel between the device and

the tower. This information can be used to estimate an approximate location range

that is more precise than typical cell-site data.

        23.    Based on my training and experience,     I know that wireless     providers

such as AT&T typically collect and retain information about their subscribers in their

normal course of business. This information can include basic personal information

about the subscriber, such as name and address, and the method(s) ofpayment (such

as credit card account number) provided by the subscriber to pay for wireless

telephone service.

                          AUTHORIZATION REOUEST

        24.    Based on the foregoing,   I   request that the Court issue the proposed

search warrant, pursuant    to   18 U.S.C. $ 2703(c) and Federal Rule of Criminal

Procedure 41.

        25.    I further request that the Court direct the Provider, AT&T, to disclose

to the government any information described in Attachment B that is within its

possession, custody, or control. Because the warrant      will   be served on   AT&T who

will   then compile the requested records at a time convenient to it, reasonable cause

exists to permit the execution of the requested warrant at any time in the day or night.
                                              つ′
       Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 14 of 18



      26. I further request that the Court order that all papers in support ofthis
application, including the affidavit and search warrant, be sealed until further order

of the Court. I am seeking this information to impeach the testimony of Alvarez and

the disclosure of this information would permit Alvarez to change or form her

testimony. I request that it remain sealed no more than 30 days.

      27.    Pursuant to Fed.R.Crim.P. 41(dX3), your affiant requests that this

affidavit be swom over the telephone because he will be unavailable to personally

appear before the Court.




                                              Respectfully submitted,




                                              Office of Special Investigations
                                              Department of the Air Force




      Telephonically subscribed    to and swom before me on this           23'd day of
November 2020.


       /s/ Michael J. Frank
      MICHEAL J FRAplK
      UNITED STATES MAGISTRATEJUDGE




                                         14
       Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 15 of 18




                               ATTACHMENT A


                            Property to Be Searched


      This warrant applies to records and information associated with the cellular

telephone assigned call number (850) 240-1784, that is stored at premises controlled

by the Provider, AT&T, a wireless telephone service provider headquartered at

11760 US Highway 1, STE 600, North Palm Beach, Florida, 22408.
      Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 16 of 18




                              ATTACHMENT B


                        Particular Things to be Seized


I.        Information to be Disclosed by the Provider

     1.     To the extent that the information described in Attachment A is within

the possession, custody, or control of the Provider, including any information that

has been deleted but is still available to the Provider or that has been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is required to

disclose to the government the following information pertaining to the Account

listed in Attachment A for the time period of January 24, 2020 to January 25,

2020.

          a. The following information about the customer or subscriber of the

            Account:

                i. Names (including subscriber names, user names, and screen

                  names);

               ii. Addresses (including mailing addresses, residential addresses,

                  business addresses, and e-mail addresses) associated with the

                  subscriber of the account;




                                        2
Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 17 of 18




      iii. All records and other information (not including the contents of

          communications) relating to wire and electronic communications

          sent or received by the Subject Phone, including: the date and

          time of the communication, the method of the communication,

          and the source and destination of the communication (such as the

          source and destination telephone numbers (call detail records),

          email addresses, and IP addresses); and

      iv. information regarding the cell tower and antenna face (also

          known as “sectors”) through which the communications were

          sent and received as well as per-call measurement data (also

          known as the “real-time tool” or “RTT” data).




                                3
        Case 5:20-mj-00086-MJF Document 2 Filed 11/23/20 Page 18 of 18




                  Information to be Seized by the Government

      All information described above in Attachment B constitutes evidence of

violations of Title 18, United States Code, Section 641 (Theft of Government

Property) during the period of January 24, 2020 to January 25, 2020.

      Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical

experts under government control) are authorized to review the records produced by

the Provider in order to locate the things particularly described in this Warrant.




                                          4
